Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication in response to application filed 04/05/2021.

Information Disclosure Statement
2.                  The information disclosure statement (IDS) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US PAT # 9,286,907 B2).

Regarding claim 1, Yang teaches a system for reducing unwanted noise in an electronic audio signal, the system (see abstract and col. 10, lines 5-14) comprising:

a computing device (col. 10, lines 5-14 and Fig. 10) including:
a processor (col. 10, lines 5-14 and Fig. 10); 
a memory device (col. 10, lines 5-14 and Fig. 10); and 
a microphone (col. 10, lines 5-52 and Fig. 10);
an electronic device in electrical communication with and separate from the computing
device, the electronic device including a sensor (col. 4, lines 26-32 and lines 50-56, col. 10, lines 38-44);
wherein the memory device includes electronic instructions encoded thereon that, when
executed by the processor (see col. 10, lines 18-22), cause the computing device to: 
detect a source of a target noise using the sensor of the electronic device (reads on keyboard activity detector element 206, see col. 4, lines 26-32 and col. 3, lines 41-67); 
receive an audio signal produced by the microphone of the computing device, the audio signal including a representation of the target noise (see col. 3, lines 58-61); and 
modify the audio signal to reduce the representation of the target noise in the audio signal (see col. 3, lines 24-50 and col. 41-12).

Regarding claim 2, Yang teaches wherein:
the computing device includes a keyboard (see col. 4, lines 1-32);
the target noise is a sound originating from the keyboard (see col. 4, lines 1-32);
the representation of the target noise is a recording of the target noise (see col.9 lines 49-59); and
modifying the audio signal includes at least partially canceling out the recording of the
target noise in the audio signal (see col.9 lines 49-59).

Regarding claim 4, Yang teaches wherein the sensor includes a second microphone configured to detect the target noise, and wherein detecting production of the target noise includes receiving an audio signal produced by the second microphone including a second representation of the target noise (see col. 9, lines 49-59).

Regarding claims 7, Yang teaches wherein the electronic device includes a peripheral input device for the computing device (see col. Col. 4, lines 15-32).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5-6 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PAT # 9,286,907 B2) and further in view of Wexler et al. (Pub.No.: 2021/0398539 A1)

Regarding claim 3, Yang features already taught in the above rejection. Yang does not specifically teach “wherein the sensor includes an imaging device, and wherein detecting the source of the target noise includes detecting an object in an image sensed by the imaging device” as recited in claim 3.
However, Wexler teaches in system and method for processing audio and video, a camera-based directional hearing aid may be provided for selectively amplifying sounds based on a look direction of a user. The hearing aid may communicate with an image capturing device, such as apparatus 110, to determine the look direction of the user. This look direction may be used to isolate and/or selectively amplify sounds received from that direction (e.g., sounds from individuals in the user's look direction, etc.). Sounds received from directions other than the user's look direction may be suppressed, attenuated, filtered or the like (see [0130]).

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of detecting a noise from an image capturing device, as taught by Wexler into the teachings of Yang in order to suppress, attenuate or, filter undesired or unwanted voices or noises. 

Dependent claim 13 is rejected for the same reason addressed in dependent claim 3. 

Claim 5 recites “wherein the sensor is configured to detect a position or a movement of the electronic device, and wherein detecting production of the target noise includes detecting a change in position of the electronic device or a movement of the electronic device via the sensor”. Yang features already taught in the above rejection. Yang does not specifically teach “wherein the sensor is configured to detect a position or a movement of the electronic device, and wherein detecting production of the target noise includes detecting a change in position of the electronic device or a movement of the electronic device via the sensor” as recited in claim 5.

However, Wexler teaches in system and method for processing audio and video, a camera-based directional hearing aid may be provided for selectively amplifying sounds based on a look direction of a user. The hearing aid may communicate with an image capturing device, such as apparatus 110, to determine the look direction of the user. This look direction may be used to isolate and/or selectively amplify sounds received from that direction (e.g., sounds from individuals in the user's look direction, etc.). Sounds received from directions other than the user's look direction may be suppressed, attenuated, filtered or the like (see [0130, 055 and 0065]).

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of detecting a noise from an image capturing device determining the direction of the user look, as taught by Wexler into the teachings of Yang in order to suppress, attenuate or, filter undesired or unwanted voices or noises. 

	Dependent claim 12 is rejected for the same reason addressed in dependent claim 5. 

Claim 6 recites “the combination of Yang and Wexler teaches wherein the electronic device includes a wearable electronic device”. Yang features already taught in the above rejection. Yang does not specifically teach “the combination of Yang and Wexler teaches wherein the electronic device includes a wearable electronic device” as recited in claim 6.

 However, Wexler teaches in system and method for processing audio and video, a technological advancements make it possible for wearable devices to automatically capture images and audio, and store information that is associated with the captured images and audio (see [0003] and [0246] of Wexler).

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of having a electronic device to be a wearable device, as taught by Wexler into the teaching of Yang, in order to provide to allow the users wearing the device to digitally record aspects and personal experiences which leads to a significant benefits in other fields (e.g., business, fitness and healthcare, and social research)  by tracking daily activities, may be improved with capability to enhance one's interaction in his environment with feedback and other advanced functionality based on the analysis of captured image and audio data. 

Claim 9 recite “wherein detecting the sound source comprises detecting a person via the sensor, and wherein the wanted sound comprises a vocal sound and the unwanted sound comprises a non-vocal sound”. Yang features already taught in the above rejection. Yang does not specifically teach wherein detecting the sound source comprises detecting a person via the sensor, and wherein the wanted sound comprises a vocal sound and the unwanted sound comprises a non-vocal sound” as recited in claim 9.

 However, Wexler teaches in system and method for processing audio and video, a processor 210 may determine that sound 1820 (which may correspond to the voice of an individual 1810, or to noise for example) is within region 1830, see [0140]).

Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of recognizing vocal from non-vocal (i.e., noise), as taught by Wexler into the teaching of Yang, in order to provide eliminate noise from user vocal sound. 

Regarding claim 10, the combination of Yang and Wexler teaches wherein the camera, the movement sensor, or the second microphone is part of a device separate from, and in electrical communication with, the source computer (see Wexler [0109-0111]).

Regarding claim 11, the combination of Yang and Wexler teaches wherein detecting the sound source includes identifying a computer input device in an image obtained from the camera, and wherein the unwanted sound includes a noise produced by a person using the computer input device (see Wexler [0130]). 


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PAT # 9,286,907 B2). 

Regarding claim 8, Yang teaches a method of managing sounds while teleconferencing, the method (col. 1, lines 43-45) comprising:
recording an audio signal via a microphone of a source computer (see col. 1, lines 45-46);
sensing a sound source via a sensor comprising at least one of a camera, a movement
sensor, or a second microphone (see col. 4, lines 15-32);
detecting a wanted sound in the audio signal and an unwanted sound in the audio signal,
wherein the wanted sound is created by the sound source detected via the sensor (see col. 1, lines 46-48, col. 3 lines 58-64 and col. 4, lines 61-66); 
and transmitting the audio signal to a destination computer (see col. 1, lines 11-22).

Yang features already taught in the above rejection. Yang does not specifically teach “amplifying the wanted sound in the audio signal relative to the unwanted sound”. 

However, since Yang already teaches reducing the sound of one component automatically, thus it would have been obvious for one of an ordinary skill in the art before the effective filing date of the claimed invention to consider the feature of “amplification” to be obvious within the teaching of Yang because reducing the sound of one component automatically leads to a perceived amplification of the other component. 

6.	Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu RonGqiang CN106653041

Regarding claim 14, Xu RonGqiang teaches computing device, comprising:
an imaging device (see Fig. 1 and [0029]);
a microphone (see Fig. 1 and [0029]);
a processor in electronic communication with the imaging device and with the microphone (see Fig. 1 and [0029]);
a memory device in electronic communication with the processor, the memory device
comprising instructions encoded thereon that, when executed by the processor (see [0008]), cause the computing device to:
 receive an audio signal produced by the microphone, the audio signal including a representation of a target noise (see [0039-0041]); 
obtain an image via the imaging device (see [0051-0055]);
 identify a source of a target noise in the image (see [0055]); and
 modify the audio signal to change the representation of the target noise in the audio signal (see [0024-0025] and [0078-0030]).

Regarding claim 15, Xu RonGqiang teaches wherein modifying the audio signal includes at least partially canceling the representation of the target noise in the audio signal (see [0024-0025] and [0073-0084]).

Regarding claim 16, Xu RonGqiang teaches wherein modifying the audio signal includes isolating the representation of the target noise in the audio signal (see [0024-0025] and [0073-0084]).


Regarding claim 17, Xu RonGqiang teaches wherein isolating the representation of the target noise comprises beamforming microphones to the source of the target noise (see [0024-0025] and [0073-0084]).

Regarding claim 18, Xu RonGqiang teaches wherein identifying the source includes identifying an object in the image (see [0054]).

Regarding claim 19, Xu RonGqiang teaches wherein the object includes a body part of a person (see [0054]).

Regarding claim 20, Xu RonGqiang teaches wherein the target noise includes a human vocal sound, and wherein identifying the source includes detecting a vocalizing action by a person in the image (see [0054]).

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RASHA S AL AUBAIDI/               Primary Examiner, Art Unit 2652